DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed molecular weight is indefinite.  It is not specified whether it is Mw, Mn, or some other type of molecular weight.  

Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 claims a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) in view of Bhat et al. (2009/0111943).
Regarding claims 1, 2, 13-17, 19 and 20:  van de Grampel et al. teach a composition comprising 88.8 wt. % of a BPA polycarbonate homopolymers with a Mw of 20,000-25,000, 0.7 wt% of a flame retardant additive comprising Rimar salt and TSAN, 5 wt. of a non-binding glass fiber %, 5 wt% of Jetfine 3 CA Talc, 0.15 wt% of a phosphorous acid stabilizer, and 0.05 wt% of a phosphite stabilizer [Example 47].

van de Grampel et al.  fail to teach that the talc is surface modified.
However, Bhat et al. teach that when Jetfine 3 CA talc is surface modified with a polydimethylsiloxane based solution [0084 , 0090, 0091; Examples] provides improved properties, such as stability, the balance of modulus, ductility, and flow properties [0015].  Bhat et al. also teach that it provides a MAI of 75 to 125 J [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surface modify the Jeftine 2 CA talc of van de Grampel et al. with a polydimethylsiloxane based solution as taught by Bhat et al. to provide improved properties, such as stability, the balance of modulus, ductility, and flow properties, and to provide a MAI of 75 to 125 J.
Regarding claim 3:  van de Grampel et al. teach that their talc has a particle size of about 1 to about 2 microns [0076].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 4, 5 and 7:  van de Grampel et al. teach a ratio of 1:1 [Table 12; Example 47].

	Regarding claims 8 and 9:  van de Grampel et al. teach the further additives [Example 47].
	Regarding claim 18:  van de Grampel et al. teach a polycarbonate with a Mw of 15,000 to 35,000 [0134].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (2013/0131241) and Bhat et al. (2009/0111943) as applied to claim 1 above as evidenced by Nippon (T-595 Data Sheet).
van de Grampel et al. teach Nippon glass fibers T-595 [Examples].  T-595 is a non-bonding fiber with a diameter of 13.0 microns and a length of 3 ± 1 mm as evidenced by Nippon (page 1).






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763